IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

RON GIPSON,                            )
                                       )      No. 76826-3-1
                   Appellant,          )
                                       )      DIVISION ONE
      v.                               )
                                       )
SNOHOMISH COUNTY,                      )      UNPUBLISHED OPINION
a municipal corporation,               )
                                       )
                   Respondent.         )      FILED: July 9, 2018
                                       )
      LEACH, J. — Ron Gipson appeals a summary judgment dismissing his

Public Records Act (PRA)1 claim against Snohomish County (County).           In

December 2014, Gipson requested records related to an open investigation

involving him.   The investigation concluded in February 2015.       After the

investigation closed, the County produced the substantially redacted records in

installments, claiming the exemption under RCW 42.56.250(6)2 for records

related to an active and ongoing investigation applied to Gipson's request.

Gipson challenges this exemption claim because the County produced the

records after the investigation ended. But an agency makes its determination of

      1 Ch. 42.56 RCW.
      2 In 2017, the relevant exemption was renumbered. As a result, the
exemption for records related to an active and ongoing investigation into
employment discrimination that was previously numbered RCW 42.56.250(5) is
now numbered RCW 42.56.250(6). LAWS OF 2017, Reg. Sess., ch. 16 § 1.
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

RON GIPSON,                            )
                                       )      No. 76826-3-1
                   Appellant,          )
                                       )      DIVISION ONE
      v.                               )
                                       )
SNOHOMISH COUNTY,                      )      UNPUBLISHED OPINION
a municipal corporation,               )
                                       )
                   Respondent.         )      FILED:
                                       )
      LEACH, J. — Ron Gipson appeals a summary judgment dismissing his

Public Records Act (PRA)1 claim against Snohomish County (County).           In

December 2014, Gipson requested records related to an open investigation

involving him.   The investigation concluded in February 2015.       After the

investigation closed, the County produced the substantially redacted records in

installments, claiming the exemption under RCW 42.56.250(6)2 for records

related to an active and ongoing investigation applied to Gipson's request.

Gipson challenges this exemption claim because the County produced the

records after the investigation ended. But an agency makes its determination of

      1 Ch. 42.56 RCW.
      2 In 2017, the relevant exemption was renumbered. As a result, the
exemption for records related to an active and ongoing investigation into
employment discrimination that was previously numbered RCW 42.56.250(5) is
now numbered RCW 42.56.250(6). LAWS OF 2017, Reg. Sess., ch. 16 § 1.
No. 76826-3-1/ 2



whether a record is exempt at the time that it receives the request. So the

exemption applied. We affirm.

                                      FACTS

       The County employs Gipson as a corrections officer at the Snohomish

County Juvenile Justice Center. In 2014, the County employed Marcella Fleming

Reed (MFR), an outside investigator, to investigate select female corrections

officers' allegations of sexual harassment and sexual discrimination against

Gipson. The investigation continued until February 2, 2015.

       Gipson made a public records request (PRR) on December 1, 2014. He

requested 30 categories of records. The request's preamble limited it to records

"'which in any way mention[]the name Ron Gipson." The documents requested

included a "'copy of all MFR's paid invoices and legers [sic] to date emails &

phone/cell records in native format with all metadata, attachments including all

folders, junk mail & sent items on CD in electronic form from the dates of

December 27, 2013 to November 5, 2014." Gipson also requested records

contained in the e-mail accounts of various employees related to an ongoing

investigation into the allegations against him.

       The County produced five installments of records in response to Gipson's

request. It heavily redacted documents in installments two, three, and five, which

it provided after the investigation concluded.    The responses described the

                                        -2-
No. 76826-3-1/ 3



withheld information as records related to an "active and on-going" investigation

into employment discrimination and cited RCW 42.56.250(6). The County closed

Gipson's request on May 4, 2015.

      On February 18, 2016, Gipson submitted two more public records

requests, which the County consolidated. Gipson claims that on May 31, 2016,

the County produced unredacted copies of all the billing invoices he had

previously received in response to his December 2014 request.

      Gipson filed this lawsuit on April 25, 2016. The trial court dismissed the

lawsuit on summary judgment, finding that the County met its burden of showing

that RCW 42.56.250(6) applied to the records at issue. Gipson appeals.

                               STANDARD OF REVIEW

      The PRA allows the public access to records for inspection and copying.3

But it exempts some records from disclosure.4 This case involves the exemption

for records related to an "active and ongoing" investigation into employment

discrimination under RCW 42.56.250(6).5 An appellate court reviews de novo an



      3  Sargent v. Seattle Police Dep't, 167 Wash. App. 1, 9, 260 P.3d 1006
(2011), rev'd in part on other grounds, 179 Wash. 2d 376, 314 P.3d 1093(2013); ch.
42.56 RCW.
       4 Sargent, 167 Wash. App. at 9; ch. 42.56 RCW.
       5 RCW 42.56.250(6) exempts the following employment and licensing
information from public inspection and copying: "Investigative records compiled
by an employing agency conducting an active and ongoing investigation of a
possible unfair practice under chapter 49.60 RCW or of a possible violation of
other federal, state, or local laws prohibiting discrimination in employment."
                                          -3-
No. 76826-3-1 /4



agency's compliance with the PRA.6 It liberally construes the PRA and narrowly

construes its exemptions.7 The agency bears the burden of proving that an

exemption applies.8

       In reviewing an order of summary judgment, an appellate court engages

in the same inquiry as does the trial court.9 It should affirm a summary judgment

"only if the pleadings, affidavits, depositions, and admissions on file demonstrate

there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law."19 It considers the facts in a light most favorable to

the nonmoving party," in this case, Gipson.

                                    ANALYSIS

       Gipson claims that because the MFR investigation into the allegations

against him had concluded before the County responded to his December 2014

PRR, it improperly claimed the exemption for records related to an "active and

ongoing" investigation into employment discrimination. We disagree.

       In Sargent v. Seattle Police Department,12 this court held that there are no

standing requests under the PRA. This means that after an agency has properly

      6 RCW 42.56.550(3); Sargent, 167 Wash. App. at 10.
       7 Sargent, 167 Wn. App. at10.
      8 Sargent, 167 Wash. App. at 10.
      9 Reid v. Pierce County, 136 Wash. 2d 195, 201, 961 P.2d 333(1998).
      10 Reid, 136 Wash. 2d at 201.
      11 Reid, 136 Wash. 2d at 201.
      12 167 Wash. App. 1, 6, 260 P.3d 1006 (2011), rev'd in part on other
grounds, 179 Wash. 2d 376, 314 P.3d 1093(2013).
                                      -4-
No. 76826-3-1 /5



responded, it is irrelevant whether a claimed exemption ceases to apply because

"[a]n agency is not obligated to supplement responses.'"13          Instead, the

requester may submit a "refresher" request.14 To support its decision, this court

cited WAC 44-14-04004(4),15 which states, in part, that "if a public record is

created or comes into the possession of the agency after the request is received

by the agency, it is not responsive to the request and need not be provided." The

court explained that the no-standing-requests rule is consistent with the PRA's

policy to provide public access to existing, nonexempt records: "The legislature

requires agencies of government to respond to requests in a timely and clear

fashion.   But it does not require that agencies provide updates to previous

responses, or monitor whether documents properly withheld as exempt may later

become subject to disclosure."16

      The Washington State Bar Association's Public Records Act Deskbook

reiterates the no-standing-requests rule and states, similarly,


      [T]he determination of whether a record is exempt is made at the
      time the request is received. If, for example, a temporal exemption
      expires after the request is made, the agency is not required to
      produce the record; but the record must be identified on an


      13 Sargent, 167 Wash. App. at 11 (quoting   WAC 44-14-04004(4)).
      14 Sargent, 167 Wash. App. at 11.
      15 The Office of the Attorney General promulgated the model rules at the
request of the legislature to provide guidance to agencies and the public. RCW
42.56.570; Sargent, 167 Wash. App. at 11 n.11.
      16 Sargent, 167 Wash. App. at 10-11.
                                         -5-
No. 76826-3-1 /6


      exemption log, and as a practical matter it may be advisable for the
      agency to produce the record if it has not yet closed the request.E171

      This case does not involve a standing request because the County had

not yet produced the installments containing the requested records when the

relevant exemption ceased to apply. But this court's reasoning in Sargent still

applies. Sargent reasoned that the PRA does not permit standing requests

because, as the WAC and deskbook indicate, an agency determines whether a

record exists or is exempt at the time that it receives the request.

       Although the County provided installments two, three, and five containing

heavily redacted records after the close of the investigation, Gipson submitted

the PRR providing the basis for his claim on December 1, 2014, two months

before the investigation ended on February 2, 2015. Because he submitted his

request while the investigation into the allegations against him for employment

discrimination was ongoing, the exemption for records related to an "active and

ongoing" investigation into employment discrimination under RCW 42.56.250(6)

applied. To receive records subject to this exemption after the investigation

ended, the PRA requires that Gipson's submit a refresher request. He did this in

February 2016 and ultimately received unredacted copies of the records in




                    BAR ASS'N PUBLIC RECORDS ACT DESKBOOK: WASHINGTON'S
       17 WASH. STATE
PUBLIC DISCLOSURE AND OPEN PUBLIC MEETINGS LAWS § 5.1(4) at 5-8 (2d ed.
2014).
                                   -6-
No. 76826-3-1/ 7



dispute. Gipson has not shown the existence of any genuine issue of material

fact about his PRA claim or that the trial court misapplied the PRA.

       Gipson also makes an equitable estoppel claim.         He asserts that the

County misrepresented that the investigation was ongoing by claiming the

exemption after the investigation's conclusion. He contends that the County

should thus be estopped from claiming that it did not have to produce the records

based on the no-standing-requests rule and the requester's obligation to submit a

refresher request. But because Gipson's trial counsel did not make an adequate

record to preserve this issue for review, we decline to consider it. The trial court

properly granted summary judgment.

                                  CONCLUSION

       We affirm.




WE CONCUR:




                                                                                       4.4




                                        -7-